Exhibit 99.1 Investor Contact: Tripp Sullivan Media Contact: Joy Sutton SCR Partners (615) 587-7728 (615) 760-1104 Mediarequest@contactAAC.com IR@contactAAC.com AAC Holdings, Inc. Reports First Quarter 2017 Results BRENTWOOD, Tenn. – (May 3, 2017) AAC Holdings, Inc. (NYSE: AAC) announced its results for the first quarter ended March 31, 2017. All comparisons included in this release are to the comparable prior-year period unless otherwise noted. First Quarter 2017 Operational and Financial Highlights: • Client admissions increased 23% to 3,216 • Average daily residential census increased 5% to 802; average sober living census was 154 • Outpatient visits increased 232% to 16,550 • Client related revenues increased 14% to $71.2 million • Net loss available to AAC Holdings, Inc. common stockholders was $0.6 million, or $(0.03) per diluted common share • Adjusted EBITDA was $12.7 million (see non-GAAP reconciliation herein) • Adjusted earnings per diluted common share was $0.12 (see non-GAAP reconciliation herein) “We are on track with our major initiatives for 2017 to deliver exceptional clinical quality, drive revenue, reduce operating costs and complete our planned bed expansion activity for the remainder of 2017,” noted Michael Cartwright, Chairman and Chief Executive Officer of AAC Holdings, Inc. “We arefocused on providing a full continuum of care to our clientsthat includes detoxification services in hospital environments, residential treatmentfacilities, outpatient services,sober living optionsand industry leading diagnostic capabilities. Ouradded bedcapacity willcomplement theexpansion of ourbusiness development team and call centeras we look to increase admissions in the second half of the year to drive higher utilization and operating margins.” First Quarter 2017 compared with First Quarter 2016 Beginning with the first quarter of 2017, AAC has elected to break down its revenues between client related revenue and non-client related revenue. Client related revenue includes: (1) residential treatment facility services and related professional services; (2) outpatient facility services, related professional services and sober living services; and (3) client related diagnostic services, which includes point of care drug testing and client related diagnostic laboratory services. Non-client related revenue includes marketing and diagnostic services provided to third parties. Prior-period results have been conformed to the current-period presentation.
